                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

KILONE JUDGEWARE                                    CIVIL ACTION NO. 19-cv-0413

VERSUS                                              CHIEF JUDGE HICKS

SINGH SUKHBIR, ET AL                                MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Kilone Judgeware (“Plaintiff”) filed this civil action in state court against defendants

for damages she allegedly sustained as a result of a motor vehicle accident. Defendants

removed the case to federal court based on an assertion of diversity jurisdiction, which puts

the burden on the removing party to show complete diversity of citizenship of the parties

and an amount in controversy over $75,000.

       Defendants have alleged specific facts sufficient to show complete diversity of

citizenship; however, more facts are necessary to determine whether the amount in

controversy exceeds $75,000. The notice of removal states that Plaintiff claims “physical

and mental injuries” resulting from the accident. Defendants proposed a stipulation to

Plaintiff that her damages did not exceed $75,000, but Plaintiff did not so stipulate.

       The undersigned has recognized that a plaintiff’s refusal to stipulate may constitute

evidence that the amount in controversy is in excess of the requisite amount, but it is not

dispositive. See, e.g., Taylor v. Cheddar’s Casual Cafe, Inc., 2015 WL 3620190, *4 (W.D.

La. 2015); Lee v. Dillon, 2012 WL 3263882, *3 (W. D. La. 2012). Defendants will be

given the opportunity to amend their petition to include more facts to show that the amount
in controversy exceeds $75,000. Defendants may satisfy their burden on that issue by: (1)

demonstrating that it is “facially apparent” that the claims are likely above $75,000, or (2)

setting forth the facts in controversy— in the notice of removal or an affidavit—that

support a finding of the requisite amount. Luckett v. Delta Airlines, 171 F.3d 295, 298

(5th Cir. 1999); Simon v. Wal-Mart Stores, Inc., 193 F.3d 848 (5th Cir. 1999). Relevant

and helpful facts may include the nature and duration of expected medical treatment, the

amount of any settlement demands, a reasonable estimate of the medical expenses, lost

wages, etc. The amended notice of removal must be filed no later than April 18, 2019.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 4th day of April, 2019.




                                        Page 2 of 2
 
